Citation Nr: 0533227	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1953 
to July 1957.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2005 the veteran testified before the undersigned at 
a video conference hearing conducted between the RO and the 
Board Central Office.  A transcript of that hearing is 
contained in the claims folder. 



FINDINGS OF FACT

Some hearing loss is indicated at service separation.  The 
veteran appears to have developed chronic bilateral hearing 
loss in service, with persistence of bilateral hearing loss 
to the present time.  


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107  (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326, 3.385 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This collection of laws 
is generally known as the Veterans Claims Assistance Act 
(VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).

Because the veteran is here granted the complete benefit 
sought on appeal, there is no reasonable possibility that 
additional development will further his claim on appeal.  

Service connection for hearing loss

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain diseases, including sensorineural hearing loss, may 
be subject to service connection based on presumed service 
incurrence if manifested to a compensable degree within one 
year subsequent to separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board notes at the outset that by submitted post-service 
private hearing testing records dated in April 2003 and March 
2004, the veteran is shown to have significant bilateral 
hearing loss, with both ears meeting the VA definition of 
hearing impairment.  38 C.F.R. § 3.385.  The Board does not 
here find that a VA authorized audiological evaluation is 
required, as expedience and reasonable acceptance of the 
validity of the submitted private medical records obviates 
that requirement in this case.    

The April 2003 evaluation was conducted by the Department of 
Speech Pathology and Audiology, and this examination report, 
unlike the March 2004 report (which also assessed bilateral 
hearing impairment), provided numeric test results.  On that 
April 2003 audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
85
95
not 
shown
100
LEFT
105
110
110
not 
shown
110

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 58 percent in the left ear.  
It is not clear that the Maryland CNC test was used in 
determining the speech audiometry finding, but given the 
outcome, further review is not indicated.

These figures clearly meet the requirements for hearing 
impairment in each ear, even without pure tone thresholds 
provided for 3000 hertz.  The examiner assessed bilateral 
profound sensorineural hearing loss. 

The veteran claims that he suffered impaired hearing in 
service, with permanent hearing loss persistent to the 
present time.  He testified to the effect that he drove a 
truck on a flight line throughout service without the benefit 
of hearing protection, and thus suffered hearing loss from 
exposure to jet engine noise.  He further testified that he 
began having associated hearing difficulty eight or nine 
years post service.  

The veteran's service separation examination report dated 
June 1957 provides both whispered and spoken voice hearing 
test results showing 15/15 for each ear.  Hence, these do not 
indicate hearing impairment.  However, also provided at in 
that report are audiometric readings, which are presumed to 
have been in ASA units, since the service department record 
was prior to October 31, 1967.  Accordingly, converting from 
ASA to ISO (ANSI) units, pure tone thresholds, in decibels, 
in pertinent part, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
15

Based on the 25 decibel thresholds at 500 hertz as shown upon 
the service separation examination, the veteran had some 
degree of hearing loss in each ear upon separation from 
service.  Hensley.  

The veteran testified that for work performed post service 
involving noise exposure, he did have hearing protection.  
There is no indication in the record that the hearing loss 
shown on service separation was not of a permanent nature.  
Accordingly, the Board concludes that the veteran's bilateral 
hearing loss upon service separation was chronic and 
persisted from service.  Thus, the preponderance of the 
evidence favors the veteran's claim of entitlement to service 
connection for bilateral hearing loss, based on chronic 
disability shown in service and persisting to the present 
time.  38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


